United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 96-5421.

                       UNITED STATES of America, Plaintiff-Appellee,

                                                 v.

                    Isabel RODRIGUEZ DE VARON, Defendant-Appellant.

                                           May 29, 1998

Appeal from the United States District Court for the Southern District of Florida (No. 96-576-CR-
KMM), K. Michael Moore, Judge.

ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC

(Opinion March 3, 1998, 11th Cir., 136 F.3d 740)

Before HATCHETT, Chief Judge, and TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges*.

       BY THE COURT:

       A member of this court in active service having requested a poll on the suggestion of

rehearing en banc and a majority of the judges in this court in active service having voted in favor

of granting a rehearing en banc,

       IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous

panel's opinion is hereby VACATED.




   *
    Senior Judge John C. Godbold has elected to participate in further proceedings in this matter
pursuant to 28 U.S.C. § 46(c).